 In, the Matter Of SCRIPTO MANUFACTURING COMPANYandINTERNATIONALUNION ALUMINUM WORKERS OF AMERICA, AFFILIATED WITH THE C. I. O.CaseNo. C-1897.-Decided October 25,Jurisdiction:pencil manufacturing industry.UnfairLabor PracticesInterference, Restraint, and Coercion:.statement by foreman to employee thatinvolvement in union activities by employee would result in discharge.Discrimination:"lay-off' of employee who had been elected to office in newlyorganized union 7 days previously, and who had been with Company 7 years,and who was conceded by Company to be a "good employee,"heldto be dis-crimination for union activities ; change by Company of business methodsheldto constitute excuse, rather than reason, for "lay-off' where other suitable workavailable for laid-off employee.Filing Charges under Act:failure to reinstate employee who filed charge underthe Act.Collective-Bargaining:majority established by consent election-refusal of em-ployer to enter into collective bargaining contract with union unless union postedcompliance bond or incorporatedheldto be refusal to bargain collectively.Remedial Orders:employer ordered to bargain collectively and to embody under-standings reached in signed agreement upon request of union ; reinstatementand back pay awarded discriminated employee.UnitAppropriate for Collective Bargaining:all employees exclusive of em=ployees in the engineering department and supervisory and clerical employees.Mr. Alexander if. Wilson, Jr.,for the Board.Hirsch, Smith do Kilpatrick,byMr. Ernest P. Rogers,andMr. M. if.Kilpatrick,of Atlanta, Ga., for-the respondent.Mr. Charles W. Schneider,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalUnion Aluminum Workers of America,' affiliated with the C. I. 0.,herein called the Union,, the' National Labor Relations Board, herein1 The original charge was filed on January 27, 1941 ; an amended charge on February 11,1941; and a second amended charge on March 11, 1941.36 N. L. R. B., No. 85.411 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled the Board, by the Regional Director for the Tenth Region(Atlanta, Georgia), issued its complaint dated March 11, 1941, againstScripto Manufacturing Company, Atlanta, Georgia, herein called therespondent, alleging that the respondent had engaged in and was en-gaging in unfair labor practices affecting, commerce, within the mean-ing of Section 8 (1), (3), (4), and (5) and Section 2 .(6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint accompanied by notice of hearing were dulyserved upon the respondent and the Union.Concerning the unfair labor practices, the complaint alleged in sub-stance (1) that on or about August 24, 1940. the respondent dischargedKathryn Johnson and has since refused to reinstate her because shejoined and assisted the Union, and engaged in concerted activities forthe purposes of collective bargaining and other mutual aid and pro-tection; (2) that on or about September 1, 1940, the respondent refusedand has at all times since refused to reemploy Kathryn Johnson. for thereason that she filed or caused to be filed charges before the Board; (3)that on or about November 1, 19.40, and at all times thereafter, the re-spondent refused to bargain collectively with the Union as the exclu-sive representative of the respondent's employees in an appropriateunit, although a majority of said employees had desi nated 'the Unionas their representative for.such purposes; and (4) that by these andother, stated acts, the respondent has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section7 of 'the Act.On March 24, 1941, the respondent filed its answer, in which it ad-mitted the allegations of the complaint as to the character of its hnsi-ness and its interstate nature, and admitted that since October. 9, 1940,the Union has been the collective bargaining representative of the re-spondent's employees in an appropriate unit, but .dented that it hadengaged in unfair labor practices, and affirmatively averred that it hasbeen ready and willing at all reasonable. times to bargain collectivelywith the Union "as the exclusive bargaining agent of the employees ofrespondent," and that it has done so.- The answer further alleged thatKathryn Johnson was not discharged "in the strict sense," but wasmerely laid off because of a change in the respondent's operations, andfurther denied that she was either laid off, discharged, or refused re-employment because of her union activity-or because she filed or causedto be filed a charge with the Board. The answer further asserted therespondent's willingness at all times to recall Johnson "at the firstavailable job that is deemed suitable for her and that she will accept."Pursuant to notice, a hearing was held in Atlanta,.,Georgia, on March24 and 25, 1941, before Thomas S. Wilson, Jr., the Trial Examiner dulydesignated by the Chief Trial Examiner. The Board and the respond- -SCRIPTO' MANUFACTURING COMPANY413ent were represented by counsel and participated in the hearing. Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence beaiing on the issues was afforded all parties.At the conclusion of the Board's case counsel for the Board moved toconform the pleadings to the proof.The Trial Examiner granted themotion.During the course of the hearing the Trial Examiner madeseveral rulings on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings of the Trial Examinerare hereby affirmed.On June 3, 1941, the Trial Examiner filed an Intermediate. Report,copies of which were duly served upon the parties. The Trial Examinerfound that the respondent had engaged in unfair labor practices withinthe meaning of Section 8 (1), (3), (4), and (5) of the Act and recom-mended that it cease and desist therefrom, and take certain affirmativeaction.On July 9, 1941, the respondent filed exceptions to the inter-mediate Report, and on July 15, a brief in support of the exceptions.Pursuant to notice, a hearing was held before the Board in Wash-ington, D. C.; on August 21, 1941, for the purpose of oral argument.The respondent was represented by counsel and participated in theergument.The Board has considered the exceptions to the Inter-mediate Report and the brief submitted by the respondent, and exceptin so far as the exceptions are consistent with the findings, conclusions,and order set forth below, "finds" them to be without. merit.Upon the entire record in the case the Board makes the following :FINDINGS OF FACT1.TI~IE'BUSTNEss OF TIlE RESPONDENT 'Scripto Manufacturing Company, a Georgia corporation, maintainsits plant and office in the city of Atlanta; Georgia, where it is engagedin the manufacture, production; sale, and distribution of mechanicalpencils.During "an average year" the respondent purchases raw ma-terials valued at approximately $300,000, of which 90 per cent is re-ceived by it from' sources outside the State of Georgia.During thesame period the respondent.. manufactures and distributes productsvalued at approximately $650,000, 90 per cent of which is shipped tocustomers located outside the State of G'eorgin.II.THE OI{GANIZ'ATION INVOLVED'International Union Aluminum Workers of kmerica is a labor organ-ization affiliated with the Congress of Industrial Organizations, ad-mitting to membership employees of the respondent.On August 29,1940, the Union chartered Local 21 among employees of the respondent. 414DECISIONS' OF NATIONAL -LABOR RELATIONS BOARDM. THEUNFAIR LABOR PRACTICESA. Background; interference, restraint, and coercionIn July 1940, the Union began to organize the employees of the re-spondent.Prior to August 17, the Union held threeorganizationalmeetings. Its first business meeting was held on that date.Kathryn Johnson, a colored employee who was elected temporarysecretary and treasurer of the Union at. the meeting of August 17,testified that on August 21, 1940, J. D. Smith, a non-supervisory' ma-'at the plant and a brother-in-law of theassistantsuperintend-ent, Race, approached Johnson and asked what need she had to joina union; that Johnson replied that she thought it would be better ifthe employees had one; and that Smith asserted that the white em-ployees would not join the Union,2 and ended the conversation by:saying, "You know that we can go out on the streets and pick up threegirls for every one to do what you are doing now and you know thatyourself."Johnson testified further that during the conversationCecil Fields, the plant superintendent, entered the department; thatSmith left Johnson and joined Fields; that Smith and Fields then hada short conversation after which Fields departed; and that Smithihen called Johnson and told her that she should have heard whatFields had said about the Union : "He has said that you couldn't bringin a crowd and make them pay out more money than Scripto takes" inin a day.".Smith denied that any such conversation ever took place.' His testi-lnony is not convincing.On cross-examination, he first denied that hehad any knowledge that the Unionwas organizingthe employees until"at least a month" after the termination of . Kathryn Johnson's em-ployment on August 24,1940, but later admitted that a union organizerhad called at his home prior to August 24 and spent half an hour tryingto convince him of the desirability of joining the Union.sWe find, asdid the Trial Examiner,' that the conversation between Smith andJohnson took place as described by Johnson,. and that Smith and Fields2 The respondent employs 'about 300 people of 'whom about225 are colored,and of thesesome 210 are women.3Smithwas one ofa group of white employeeswho sponsored a bulletin stating'in part :During the past several weeks paid organizershave been trying to get the employeeswill have white and colored employees in it.**********we do not wantto belongto theC. I. O. or to anyother Union.**if the Unionis formed,and if theUnion becomes the sole bargaining agencywith which the Scripto Company will have to dealas regardsthe Companyemployees, ,we will all resign and sever all connections with the Scripto Company; and * * * 'wewill not return to the employ of the Scripto Company untilthe Companyeither hiresallwhite labor or until there is no union of employees of the Scripto Companyaffiliatedwithany national labor organization.'of the Scripto Company to -join the C. I. O. They want to get, a union started thatI 415conversed at about the same time under the circumstances set out inJohnson's afore-mentioned. testimony.Johnson also testified that on the same day one Stovall, a supervisorin charge of the metal-finishing department, asked her: "How aboutthis union?"; that,she answered, "I don't know, what about it?"; andthat Stovall then said, "I just finished talking Shelby '[an operator]out of joining this union, and the rest of you negroe*s better mind outhow you get mixed up in it or you will all get fired." Stovall deniedhaving had such a conversation with Johnson or having known any-thing about her union activity. Shelby was not a witness, and Stovalldenied having conversed with him about the Union. Stovall testifiedthat he had several conversations with Johnson in his department aboutinterfering with, the operators.In this connection he asserted thefollowing : ". . . Kathryn, it seemed, had the run of the building whennobody wasn't looking, and I thought that it was my duty to keep mydepartment running so that she wouldn't interfere with my operators."The Trial Examiner found' Stovall's' denial unconvincing.Upon theentire record, we-find that the conversation described by Johnson tookplace between her and Stovall on August 21, 1940.We find that the respondent, by Stovall's statements made to Johnsonon August 21, 1940, interfered with, restrained, 'and' coerced its em-ployees in the exercise of the rights guaranteed'in Section 7 of the Act.""Johnson began to 'work ' fo"r the respondent in 1933.jacked leads for shipment. ' After 'a few weeks she was transferred fora short time to the supply department— and thereafter to a printingmachineAbout 1936 she was transferredto the night shift to super-vise the work *of two or' three girls on the printing machines. Johnsondisliked the night work. ' After, 3 months of it she quit.., : About 3 weeksafter she left, the respondent recalled her as a time and record clerk forsome 40 or 50 employees and as a relief machine operator. On August24, 1940, she had been continuously employed'in this capacity foror4 years.At the hearing the respondent conceded that she "was a goodemployee and that her services :were satisfactory in, the position thatshe held."Johnson was one of'the first employees to join the Union-and becameone of its most active'inemb.ers, having asked 25 to 30 employees tojoin.As noted above,'at'the August 17 meeting of the Union, Johnsonwas elected temporary, secretary and treasurer, and on August 21 Sto-vall engaged her in the afore-mentioned anti-union conversation.Johnson to complete all her work and not leave anything for'Monday.' 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDShe finished about 10. a. M.4When she had completed her work, Getztold her that he had some sadnewsfor her, that he was afraid that hehad to let- her go, that that was what Superintendent Fields had toldhim to do. Johnson inquired if the decision was made because of therumor:concerning her union activity that Getz had heard recently.She testified that Getz replied that he did not know.Getz testified,however, that he informed Johnson of her "lay off," that she inquiredwhether it was because of her union activity, and that he told her thatitwas not.We accept Johnson's testimony as to this conversation.This was the first notice Johnson received that she was to be laid off,or that there was to be a change affecting her job .5Johnson then saw Fields, who, according to Johnson, told her thathe had a white boy coming to do her clerical work, that she was "allright" on clerical work but was "no good" on machine work, and thatshe would be recalled if an anticipated need for employeesarose in2 or 3 weeks. She expressed her willingness to do any kind of work.Fields testified that,.on August 24, he told Johnson that he could useher somewhereelse alittle later on and that she should return thenext week.We accept, as did the Trial Examiner, the testimony ofJohnson as to this conversation. Johnson left the plant that day andhas never been recalled..Fields testified thatfor ayear and a half the respondenthad beencontemplating a change in methods of manufacture and in the ac-counting system, which change wouldrequire awhite instead of acolored person to do the clerical work of Johnson.According toFields, about August 20, he sent an employee to notify a white boynamed Lazenby to report for work on Monday, 'August 26, planningto have Lazenby take over Johnson's clerical workand to transferJohnson to a machine; and about August 23 themessengerreportedto Fields that Lazenby had left his sister's home in Atlanta, wherehe had been visiting, and had returned to his own home, some distancefrom Atlanta, and reported further that Lazenby'ssisterwould tryto get word to Lazenby. It is clear that, on August 24, the dayJohnson's employment was terminated, no one had been definitelyemployed to take over her clerical work.On Monday, August 26, Lazenbyfailedto appear for work.Before9 o'clock in the morning on that day Johnson returned to the plantgate.Fields sent Johnson her pay checkand aletterwhich shewas touse in seekingemployment elsewhere.Getz sent her a letterof recommendation, in response to a note from her requesting it.Although Lazenby had failed to report for work, and although John-k The plant did not operate Saturdays-but Johnson came in for 3 hours to tabulate therecords of the midnight shift of the day before.5Fields did testify that at some indefinite time in the past he had told Getz and 'Johnsonof proposed changes.He did not, however,tell Johnson that the changes would affect her. SCRIPTO MANUFACTURING COMPANY417son was known to be at the gate at thattime,the respondent didnot recall her.Instead, a new employee, hired that day as an operator,was assigned to Johnson's clerical work.Although this new em=ployee and Lazenby both failed to report for work on Tuesday; John-son was still not recalled.According to the respondent, one machinewas not in operation on Tuesday or else another new operator washired that day, its witnesses being unable to state which is the fact.Lazenby reported on Wednesday and has been working since that time.In addition to Lazenby, the respondent has employed from 17to 20 new and former machine operators since - August 24. Therespondent asserts that it believed that Johnson had secured em=ploymeiit with an insurance concern.Getz testified that she statedin the note to him, that such employment could be obtained if shereceived from. the respondent the letters referred to.According tothe respondent, it did not offer her employment for this reason.The respondent asserts that it did not know of Johnson's unionmembership and activities prior to the termination of her employ=ment.The respondent's contention is unconvincing.Johnson wasan active union member.On August 21, only 4 days after her election.to a prominent office in the ' Union, Smith conversed with Johnsonconcerning the Union and had a related conversation with Superin=tendent'Fields.Also,. on the same day, SupervisorStovall made cer-tain anti-union remarks to Johnson.Furthermore, Foreman Getz,who professed to be without knowledge, of union activity at the timehe informed Johnson of the termination of her employment, expressedno surprise,according to his own testimony, at her inquiry as fowhether her union activity was the reason for such termination, andgave conflicting testimony as to when he first learned of union activ-ity among the respondent's employees.Finally, Johnson testifiedthat on the day following her conversation with Smith, a poster orbulletin ridiculing' the C. I. O. was placed on the time clock used bywhite employees.Fields corroborated Johnson's testimony with re-spect to the placing of the poster, which he termed a newspaper clip-ping, and did not deny Johnson's statement as to the date of theposting.In his testimony Fieldsminimizedthe importance of 'theincident, but the respondent nevertheless considered the matter seriousenough to warrant calling Rogers, its attorney, to investigate it.Weconclude that the respondentwas awareof and opposed to Johnson'sunion activity prior to herrelease.The respondent asserts that the solereasonfor Johnson's "lay-off"was a change in the style of its pencil, allegedly involving a transferof the time records from the plant to the office, where only white em-ployees worked.The circumstances surrounding the lay-off and thechange, however, indicate that the business factor provided the excuse,rather than the reason.Johnson'sreleasefollowed shortly after for-433118-42-vol. 36-28 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDmation ofthe Union and within a few days after her election to officetherein.According to Fields, he had been contemplating the businesschange for about 11/2 years.He testified that the definite decision toeffectthe change was made "at least a month before" the changeoccurred.Then on August 20 a messenger was sent for Lazenby.OnAugust 24 it was not certain whether Lazenby would be reached ornot.Nevertheless, after she had finished work for the day, on August24, Johnson was told for the first time that she was being laid off.As we have found, Getz,, in laying off Johnson, told her that he didnot know why she was being laid off ; that Fields had instructed him todo so.The reason given by Fields for this otherwise inexplicable failureto warn Johnson is that he intended to transfer her to other work, butthat on August 24 and thereafter, there was nothing available for her.Neither of these assertions is consistent with the facts.Lazenby didnot report for work until Wednesday, August 28; yet on August 26,the day Johnson appeared at the plant, a newly hired machine operatorwas employed in place of the absent Lazenby on clerical work and,although on the following 'day, that individual. and Lazenby were bothabsent, Johnson was still not recalled.Since that time the respondenthas hired from 17 to 20 operators,some new, someexperienced.Fields testified,' and' the respondent reiterates in its exceptions, thatthe 'respondent proposed 'to "try" Johnson as a machine operator, butdid' not do' so.bee'ause it concluded that she would not be happy or doefficient work in such a position, as it would be generally regarded byexperience as a machine operator, her satisfactory performance in thatcapacity, her expressions of willingness to do any kind of work, therespondent's admission that she was a "good employee," and the failureof the respondent to make any inquiry concerning her availability anddesire for work, we find such a conclusion incredible.The respondent's asserted belief that Johnson had.secured employ-ment withan insuranceconcern, also offeredas a reasonfor not rein-stating her, is untenable. 'According to Fields, reports of employees'terminations of employment are filed by employers with the StateBureauof Unemployment Compensation when such employees. "quit,or if they are fired, or if they are laid off for an indefinite period ..." 6Although Fields testified that 'he was under the, impression that John-son was working for an insurance company 7 the respondent did notfile the required report.Clearly it would have done so had it actuallybelieved that Johnson was regularly employed elsewhere and did ;not9He testified that such reports are not filed in event of short lay-offs.7 It should be noted that Fields did not testify that he told Hauton,the respondent's,vice president,or Johnson,in the conversations of August 29, 1940,or February,10, 1941,more fully set out below,that he believed that she had obtained other employment. 419desire reinstatement with the respondent.As discussed' below, onAugust 29, the respondent received from the Regional Director a letterstating that a charge had been filed, alleging the discriminatory dis-charge of, and refusal to reinstate, Johnson.In addition, on Septem-ber 10, 1940, the State Bureau of Unemployment Compensation mailedto the respondent a notice informing the respondent that Johnson hadapplied for unemployment benefits effective as of August 26.Finally,on February 10,, 1941, Johnson applied for, and was denied, reinstate-ment, under circumstances, set forth below; which corroborate. our con-clusion that the respondent eliminated Johnson from its employmentbecause of its hostility to her union membership and activity.Accordingly, we find, as did the Trial. Examiner, that the respond-ent on August 24, 1940, released Kathryn Johnson and at all timessince has refused to reinstate her because of her membership in, andactivities in behalf of, the Union, thereby discouraging membershipin a labor organization and interfering with, restraining, and coercingemployees in the exercii e of rights guaranteed in Section 7 of the Act.C.'Discrimination against Johnson because she caused a charge to be`filed I'n her behalf under the ActOn August 26, 1940, Johnson appeared at the Regional Office of theBoard in Atlanta, where the. Union filed a charge in her behalf, thather work had been terminated because of her union membership andactivities.On August'29,-the respondent ' received a letter from theRegional Director, informing it of the charge.Fields testified thatHauton, the respondent's vice president and general manager, calledFields to his office and asked who Kathryn Johnson was and why shehad been "fired."Fields testified further that, he informed Hautonthat Johnson had not been "fired," but had been "laid off."Hautonwas not. a witness.On ebruary-10; 1941, Johnson.. returned- to the plant again andasked' Fields' fora job'. .Fields testified that he asked her why shehad* not' come: back as 'he had told her to, and that he said that shewould have been working, "possibly," by then, that he ,had taken itfor granted that she did not want a job, and that instead of returningshe had filed a "complaint" alleging that she had been discharged bythe respondent.Fields denied that he told Johnson that Hauton hadasked about her.Johnson's testimony, however,. is at variance withthat of Fields.She testified that Fields asked her why she had notreturned and stated that he could have reemployed' her the secondweek after she left; and that she, replied-, "It was understood, when Ileft, that you would let 'inc ;know about working, and I didn't knowI,was to come back." - Johnson 'further testified that Fields, in re-ferring to the filing of charges on August 26, said to her, "Well, they 420I:ABOR'RELATIONS BOARDcome out here with that letter and said I fired you,and . . . Mr.Hauton got the letter,and he asked me who that girl was, and I toldhim, and he said, `A girl like that would be a dangerous girl to havearound the plant."'Both Field`s and Johnson testified that Fieldstold Johnson that he was going to employ additional girls in a fewweeks.Johnson expressed her"appreciation'for any job that she mightbe given.Johnson thereupon left the plant and has not been recalled.The Trial Examiner rejected Fields'version of his conversationwith Johnson on February 10, 1941,in so far,as it conflicted with hers.We note in this connection that'although Fields denied having toldJohnson thatHauton had inquired about her, Johnson,who took thewitness stand before Fields, in her testimony then given,showedknowledge of Fields' conversationwithHauton. It is thus clear thatshe received her information from Fields and gave the more credibletestimony.Accordingly,we find that Fields conversed with Johnson,as described by her, on February 10, 1941.Upon the entire record,including Fields' statements to Johnson onFebruary 10, 1941,we find that the respondent, by denying Johnsonreinstatement,was seeking to penalize her for having caused a chargeto be filed in her behalf.We find that of.or about September 1, 1940,and at all times since,the respondent discriminatorily failed to rein-stateKathryn Johnson in available work for which she was fittedbecause she had filed charges under the Act, thereby interfering with,restrai.ping, and coercing,its employees in the exercise-of the rightsguaranteed in Section i of the Act.D. The refusal to bargain1.The appropriate unitBy letter of August 29, 1940, the Union notified the respondent thatit represented a large majority of the respondent's production andmaintenance employees and requested a bargaining conference. 'OnOctober 1, 1940, the respondent. and the Union agreed that a consentelection be- held by the Regional Office of the Board to determinewhether or not the Union represented a majority of the employees inan agreed appropriate unit.We find, in accordance with the agree-ment, and in accordance with the admission in the respondent's answerrespecting the appropriateness of the unit, that the employees of therespondent, exclusive of employees in the engineering departmentand supervisory and clerical employees, at all times material hereinconstituted and that they now constitute a unit appropriate for thepurposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment, and thatsuch unit insures to employees of the respondent the full benefit of their SCRIPTO M4PTV-RING- COMPANY421,right to self-organization and collective bargaining and otherwiseeffectuates the policies,of the Act.2.Designation .of the, Union, by a majority in the appropriate unitOn October 8, 1940, in accordance with the terms of the consentelection. agreement, an election' was held among the employees in theunit' above found to be appropriate.On October 9, 1940, the RegionalDirector made his report of this election certifying that 191 employeeshad voted in favor of the Union and 90 against. The answer of therespondent admitted that, since' October 9, 1940, the Union has beenthe exclusive representative of the respondent's employees in the ap-propriate unit for the. purposes of collective ba rgaining.We find that on. October 9, 19:40, and at all times thereafter, theUnion was, and, now is, the duly designated representative of a major-ity of the employees. in the appropriate .unit, and pursuant to Section9 (a) of the Act, the exclusive representative of all the employees insuch unit for. the purposes of collective bargaining in respect to ratesof pay, wages, -hours of employment, and other conditions ofemployment.. .3.The refusal to bargaina.Histov yFollowing issuance of the -election report of the Regional Director,the Union requested a conference with the respondent for the pur-pose of negotiating a contract.A meeting was held on October 22,1940, between C. H. Gillman, Georgia State Director for the C. I. 0.,Fred Wetmore, representative of the Union, and Ernest P. Rogers,secretary and treasurer of the respondent and its counsel, in Rogers'office.At this meeting, the union representatives presented Rogerswith a proposed contract.Rogers requested that he be given a week inwhich to consider it.The Union agreed.On October 29, 1940, by agreement, the parties again met in Rogers'office.At this meeting, R. W. Goddard, District Board member of theUnion, and Gillman represented the Union.As a counterproposal tothe contract presented the week before by the Union, Rogers, for therespondent, presented a written memorandum outlining the basis onwhich the respondent was willing to enter into a contract.Thismemorandum was in part as follows :1.The Company will recognize the Union as the sole bargainingagent for its employees' to the extent of the provisions and inaccordance with the provisions of the National Labor RelationsAct with respect thereto. 422DECISIONSOF NATIONAL-L'ABOR RELATIONS BOARD5.The company would require the Union to agree-that thereduring the life of the agreement; or lockout until .grievance hasbeen exhausted [sic] . . . and the Union will be required to postbond with acceptable surety and in an agreeable amount to insurethe faithful performance of such contractual provision.6:Any such agreement as that contemplated would necessarilyspecifically specify that the company would maintain an openshop.7. It is dubious that the company would be willing to providefor arbitration of disputes.During the conference, there was some discussion of the provisions ofthis memorandum.As this meeting ended, the Union's representa-tives suggested that the parties continue to sit daily until a contractwas consummated.Rogers, however, stated that as the consummationof a contract would be a matter of "tedious negotiations" and as hehad to make a living as an attorney,` he 'coilld' not sit continuously.Thereafter, by agreement, the parties met, generally in Rogers' office,about once each week until the negotiations terminated on February 7,1941.From the first, the Union opposed the respondent's proposal that abond be posted. One reason advanced, as testified by Goddard, wasthat it did not have the money to put up the bond."Rogers, however,insisted upon the bond requirementor "somealternative '.... proposalwhich would be -satisfactory," stating that the respondent .had justsigned a defense contract which contained heavy penalties for failureof performance, and that the respondent's officials desiredsome as-surance that the Union "would live up to the terms of any agreementwas anasserted inability to sue the Union as such.As an alternativeto the proposal for a bond, Rogers suggested that, if the Union wouldmakeitselfsubject to suit in the State of Georgia, by incorporation,.the bond requirement would be eliminated.The Union representa-tives declined to incorporate the Union.Rogers asked them to sug-gest a counterproposal to the bond.Accordingly, the union repre-sentatives stated that they would post a bond in "some amount thatwas satisfactory to both sides," in the event that the respondent wouldagree to aclosed shop and a check-off, so that the Union could be8Inquiries were made by the Union at three insurance companies to determine the possi-bility of securing a bond in the sum of$100,000, the figure subsequently suggested by therespondent.The first company refused to write such a bond ; the second did not reply to theinquiry; the third stated that it would write the bond provided the Union posted$100,00acollateral,and in addition paid a premium.The results of the inquiries were not com-municated to therespondent. SCRIPTOMANUFACTURING COMPANY423,responsible for. the actions of all the people in the plantsRogersanswered that the respondent would not lay down the requirement ofunion membership as a condition to continuing employment, that thecollection of dues was purely a personal matter between the employeesand the Union, and that the respondent's counterproposal was for abond without the other requirements.With respect to the Union'srequest for a closed shop and check-off, Rogers acknowledged, however,that it "would be a little unreasonable" to require the Union, in theabsence of a closed shop, to be responsible for the acts of all employees.He informed the Union's representatives that strikes and stoppages ofwork, "unless they were bronght about by the Union, or unless theUnion was interested in them; or backed them up in some way or other,would not constitute a violation on the part of the Union."At a conference in Rogers' office about November 1940, Rogers drewup a form contract which the respondent proposed, but to severalprovisions of which the Union objected.The main objection was thebond requirement, quoted below.This form of contract, after,statingthat "The Company recognizes the Union as the exclusive bargainingagent of its employees in its Atlanta, Georgia, plant, .. " containedthe following article :ARTICLE 6. In the event of any dissatisfaction on the part of anyemployee, the matter shall be taken up by the employee with theemployee's immediate supervisor, and if not satisfactorily ad-justed, the grievance thus arising shall be reduced to writing andpresented by the Union's certified committeemen to the Company'ssuperintendent.Thereafter follow two articles dealing with the method of handlinggrievances, and the form oI. contract continues :ARTICLE 9. The Union guarantees that during the life of this,agreement and until the provisions of Articles 6, 7, and 8 havebeen complied with and exhausted, in writing, that it and theCompany's designated representatives have been unable to adjust.and settle the grievance, [sic] there will be no strike, walkout,stoppage' of work or interference with work or lockout by theCompany, and any employee guilty thereof shall be subject todischarge at the discretion of the Company, and in such event suchdischarge shall. not constitute a grievance and shall not be thesubject of conference or discussion, and any guilty employee andthe Union hereby expressly waives and renounces any right which9 There was no serious consideration of a "satisfactory" reduced amount for a bondbecause the Union's proposal of a closed shop and check-off was not accepted by therespondent. 424DECISIONS OF" NATIONAL LABOR RELATIONS BOARDhe, she, or it might have to picket the plant or premises of theCompany, or to participate, directly or indirectly, in any suchpicketing or in any boycott, or to do any other thing towardsinducing any employee to cease his work with the Company, ortowards inducing any person to-refrain from accepting employ-ment with the Company, and neither the Union nor any of itsaffiliated Unions or organizations shall aid, directly or indirectly,any strike, walkout, stoppage of work or any individual or groupengaged therein.ARTICLE 10. Inasmuch as the Union is a voluntary associationand not recognized as a legal entity under the laws of the State'ofGeorgia and consequently not subject to suit in the State of Geor-gia, and since the Company would, therefore, be dependent entirelyfor the enforcement of this agreement upon the good faith andability of the Union's designated representatives, the Union hascontemporaneously with the execution of this agreement given tothe Company an indemnity bond in the amount of One HundredThousand Dollars ($100,000), to guarantee its faithful perform-ance of this agreement and to indemnify the Company against lossor damage resulting from the Union's failure to comply with theterms hereof. In the event of a violation of this agreement by theUnion and consequent interruption of the normal operation ofthe Company's business, the Company shall be entitled to liqui-dated damages in the following amounts : One-half normal. oper-ations of plant $500 per day; entire cessation of operations ofplant $1,000 per day.Rogers informed the Union's representatives that, under his inter=pretation, the contract did not make it a violation on the part of theUnion itself if any employee who was not a member of the Union, andover whom it had no direct control, violated it. The onion representa-tives still insisted that the Union would not post the bond, and therespondent remained adamant that such a bond, would have to beposted, or that some "satisfactory" alternative be substituted therefor.By letter of January 24, 1941, to the respondent, the Union suggestedthat an arbitration clause be substituted for the bond requirementand that the form of contract, with such substitution, be executed bythe parties.A day or two after January 24, at a meeting held at therespondent's office, the respondent declined to accept the proposalmade in the Union's letter.The respondent continued to demand thata bond or other "satisfactory" arrangement be contained in any agree-ment entered into. It is clear that on January 24 the parties werein substantial agreement on the provisions of the contract, other thanthe one respecting the bond. It is also clear that only the respondent'sinsistence upon the posting of a bond or the incorporation of the SCRIPTO MANUFACTURING COMPANY425.Union prevented the execution of a collective bargaining agreement.It is apparent that the only "satisfactory alternative" to thebond was.incorporation:On February ,7, 1941, a, meeting called by representatives of theBoard and held at the Regional Office, was attended by Rogers andthe Union's representatives.At that time Rogers dictated a writtenmemorandum as a, summarization of the discussion, which he signedafter all parties had agreed that it correctly summarized the eventsof the meeting.This statement is as follows :We have been discussing here the result of the 'negotiationsbetween Scripto Manufacturing Company and the InterhationalAluminum Workers to arrive at a contract between the Unionand the Company, with respect to the hours, wages, and generalworking conditions of the employees of Scripto.We have here, and have had under discussion, a form of pro-posed contract, which is the last reduction to contract form of ourconcerted efforts; that is the efforts of the Company and the Union.It seems that all provisions of the proposed contract are agreeableto both parties, with the exception of Article 3, Article 4 (we havechanged here Article 5 by inserting Thanksgiving Day)., andArticle 1010Messrs.Goodard and Gillman, of the Union, have stated to theCompany that the Union will not enter into any contract withthe Company which contains the requirement that the Unionpost a bond for its faithful performance of the contract.The Company has stated that it will not enter into a contractwhich does not contain such a requirement, or some satisfactoryalternative requirement., by which the Union subjects itself to suitin the courts of the State of Georgia for violation of the contract,or by which it agrees to indemnify the Company in some amount,,or in somerespect, for any damages which it may occasion theCompany by reason of its violation of its agreement.The Company is willing to continue negotiations with theUnion, and will arrange to meet the designated representativesof the Union at any and all reasonable times and places, to con-tinue negotiations, and will 'even continue negotiations with re-spect to the bond 'requirement; and if it can be convinced by the,Union that it does not need such requirement, or such alt'e'rnativeio These`references are to thecohtractproposed by t1fe respondent, about which thenegotiations revolted'after its introduction.Article 3 related to seniority.The dif-ferences between the parties.in that respect were not substantial.Article 4relat'edinteraliato the recall'of laid-off etnployces.The respondentproposed that employees who failed toreport within 2 days after posting of a notice in the plant and ni'ailink ofa letteror cardshould he cohsidered as having quit..,The Union originally insisted upon it 5-day provision,'but later reduced it'to 3.Article 10 related to the bond.1 426DECISIONS OF NATIONALLABOR RELATIONS BOARDrequirement, it will,'of course, eliminate such requirement fromfurther negotiation.If the Union, however, continues to insistthat it will not sign a contract with the bond requirement, orcannot offer any satisfactory alternative provision, the Companycannot see any advantage of any further negotiations, but ofcourse will be willing to carry them on, 'and- with an open mind.(Signed)E. P. Rooms.2/7/41.Following this meeting, the Union filed a charge with the Boardalleging thatthe respondent had refused to bargain -collectively.-There were no further meetings between the parties.b.Concluding findings-The respondent's position is that, as it had entered into a.defensecontract containing penalties for failure of performance,"'. it neededassurances. that the Union would comply, with its obligations underany contract entered into, and, as the Union was a voluntary associa-tion of individuals, and, therefore, in Rogers' opinion, not suable inthe courts of the State of Georgia, the respondent ilisisted upon thefiling of a bond or upon what it termed the Union's subjecting, itselfto the jurisdiction of the Georgia courts.-At the hearing, the respond-ent's counsel, stated that, in his' opinion, such -jurisdiction could beobtained only by incorporation of the Union.According to Rogers,there was a discussion about the incorporation of unions 'generally,and that it was his 'position that it would be.the best thing for theUnion to do.As noted above, the respondent was unwillilig' to recedefrom its position, and declined to accept. any counterproposals madeby the Union.Only the respondent's insistence that the'contract con-tain one or the- other of its alternative proposals, prevented the-consummation of an agreement.The problem involved in a requirement that a union post' a bond' toguarantee 'performance of an agreement. is one on which the Boardhas already commented. InMatter of Jasper Blackburn ProductsCorporation, ,12the Board said :The Act also requires, in ordinary circumstances, a willingness toconsummate any understandings thatmay be reached in a bilateralsigned agreement ... The -Respondent, in refusing to, execute11As to the nature.of the purported penalties themselves there is an absence of proof.The record is devoid of. any.evidence as to their existence and character other.than the..generic assertion indicated above.The respondent has not offered specific proof (a),that.the penalties exist in fact,and (b)that they would be applicable to non-performancearising from a labor.dispute."Matter of Jasper Blackburn Products CorporationandDistrictNo. 9, InternatipnaiAssociation of Machinists,afilliated with the American Federation of Labor,21 N. L. It. B.1240. "SCRIPTO MANUFACTURING COMPANY-427a signed agreement, binding upon both parties, unless the Unionposted a bond, sought to prefix the fulfillment of its statutory-,obligation with a condition not within the provisions, and maui-Even assuminga bond of the kind requested to be obtainable, the employer can-not lay down the blanket requirement that the Union pay a taxto a surety company before the result contemplated by the Act,a signed bilateral agreement, can come to pass.The reasoning applied in that case wherein the employer was found tohave violated Section 8 (5) of the Act, is applicable to the presentcase.By insisting upon the execution of a bond the respondent byunilateral action was attempting to add a condition precedent to bar-gaining not found in the terms of the Act.Also the evidence inthe present case showed that such 'a bond would require the paymentof a premium in. addition to the posting of collateral having a valueequal to the`face;amount of, the, bond. It is apparent that the execu-tion of a few such contracts with similar bonds would very soon seri-ously impair, if not totally destroy, the Union's ability to executesignedagreementsand thus frustrate one of the essential aims of theAct 1SFurthermore the only other "satisfactory alternative" to the bond,incorporation of the Union, is equally obnoxious to the stated purposes,of the Act which granted employees the right to "bargain collectivelythrough representatives of their own choosing."By, its insistenceupon incorporation of the Union, the respondent in effect said to theemployees, ".We will not bargain with the legal entity you chose asyour representative but we will bargain with a differentlegalentity,satisfactory to. us, namely 'an incorporated union."By its insistenceupon this alternative the respondent attempted to deprive the employ-ees of one.'of, the rights guaranteed by Section 7 of the Act 14is Compliance bonds are not historically within the scope of bargaining agreements.Thesubjects normally found in such contracts are recognition of the bargaining agency, pro-visions for wages; hours, seniority,grievance;procedure,pretativemachinery such as arbitration.Cf.BulletinNo. 4, November 1939,NationalLabor Relations Board,Written Trade Agreements in Collective Bargaining,Page XI, andchapter 3 ; Robert R.R. Brooks,When Labor Organizes,page 223.Nor is the bond requirement within the normal historical concept of collective bargaining:"Collective'bargaining is the process whereby representatives of a union meet with anEmployer***to fix the terms of Employment for a certain period of'time."CarrollR.Daugherty,Labor ProblemsinAmerican Industry(Rev. Ed., 1938)page 450; see"Twentieth Century Fund,Inc..:Labor and the Government,page 5.14 In connection with the respondent's proposal for the incorporation of the Union, and'its insistence upon a compliance bond,the following observation is apt :*It is doubtful if. the cause of collective bargaining would be helped even iftrade agreements were made like other contracts by the incorporation of unions andthe inclusion of legal"consideration."Their observance depends on the mutual goodwill and confidence of the contracting parties***On the whole.there had betterbe no trade agreements if their execution stands or falls in the Courts.Their value 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that by its refusal to 'execute an agreement respecting terms'and conditions of employment unless the Union posted a bond or in-corporated, the respondent has refused to bargain collectively withthe exclusive. representative of its employees within the meaning ofSection 8 (5) of the Act.-We find that the respondent, 'on and at all. times after October 29,1940, refused to bargain collectively with the Union as the exclusiverepresentative of its employees in an 'appropriate unit in respect torates of pay, wages, hours of employment, and other conditions ofemployment, and that by the' above conduct, the respondent interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connectionwiththe operations of airs respondentdescribed in Section I above, have a close, intimate;and substantialrelation to trade, traffic,and comriierce among the several States andtend to lead to labor disputes burdening arid obstructing'coininerce 'andthe free flow of commerce.arises from the fact that they do make for industrial peace by reducing the possiblearea of friction and dispute.CarrollR.Dougherty,Labor Problems in AmericanIndustry(Rev. Ed., 1938),page 45b; cf.page 455.Implicit inthe re'spondent's argumentfor thebond or ilicorpocatiohof the Uhlbh is theassumptionthat theUnion is irresponsible.That thesis is also a flat negation of theprinciple of representative bargaining declared bythe Act.Cf.Matter of Inland Steel Com-panyandSteelWorkers OrganizingCommittee and Amalganca'teil.Association 'of Ieo`n,'Steel,,and TinWorkers ofNorth America,Lodge No's. 611, 1010,and 1101,9 N. L: B. B.,758,'set asideand remanded on other grounds,109 F. (2d) 9 (C. C. A. 7').is The respondent throughout seems to havelabored undera misapprehension as to thepurposes of the'Act, thenature of the collective bargaining process, and its own statutoryobligations.The following argument taken from the respondent's Statement of Exceptionsto theIntermediate Report is indicative of the respondent's apparent'confusion :"Respondent excepts to the following statement of the Trial Examiner,beginning in line.4,on page 12, of his report:By its insi'ste'nce upon incorporation'of the Union,the 'resp'ondent iii effect said tothe'employees"We will not bargain with the legal'eritit' you chose as Your representa-tive but we wi11 bargainwith a differentlegal entity, satisfactory to us, namely anincorporated union."."For the reason'that this`statement or conclusion is not supported or justified by the,evidence or law. In the first place the statement is based upon the proposition that theunion chosen by the employees as their representative was a legal entity when as a matterof fact it was not, and is based upon the further assumption that to bargain means toconsummate a written, signed contract,and, it presupposes that an employer must enterinto a written,signed contract with any individual,group, association or body which itsemployees might choose and designate as their bargaining agent, irrespective of the natureand character of such agent.This, we submit, is not justified in fact or in law. Anemployer is not'subjectedby the NationalLabor Relations Act to airy such harsh, unreason-able or untenabletreatment or result and .ifsuch werethe fhte'rpretatioii placed 'upon theAct, it wouldclearly beunconstitutional." SCRIPTO;MANUFACTURING COMPANY429.V. 'THE REMEDYHaving found that the respondent,has engaged in unfair labor prac-such cease, and desist order, to take certain affirmative action herein-after set forth which we find necessary to effectuate the policies ofthe Act.Having found that the respondent has refused to bargain collectivelywith the Union as the exclusive representative of its employees withinan appropriate unit, we shall order the respondent, upon request, tobargain collectively with, the Union as the exclusive representativeof all employees in the appropriate unit, and, if an understanding isreached, embody. such understanding in, a signed agreement, uponrequest,=with-the U,nion,..without requiring the Union to post any, bondor to become incorporated, or to adopt any similar alternatives..We have found that the respondent discriminated against KathrynJohnson with regard to the tenure of her employment because of herunion membership and. activities, and because. she filed charges, underthe Act..We. shall, accordingly, order. the respondent to offer KathrynJohnson immediate reinstatement to her former or a substantiallyequivalent position, without prejudice to her seniority or other rightsand privileges, and to, make her whole, for. any loss of pay she; mayhave suffered by reason of the respondent's discrimination against her,by payment to,Kathryn Johnson of a sum of money equal, to the amountwhich she normally would have earned as wages from the date, of herdischarge to the date of the offer of reinstatement, less her net earn-ings 16 during such period.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes. the. f ollowing:.111.COh1CLIISIQNS, oFr LAW,1.International Union Aluminum Workers of America, affiliatedwith the C. I.O., is a labor organization within the meaning of Section2 (5) of the Act.2.By discriminating against Kathryn Johnson in regard to herhire and tenure of employment and thereby discouraging membershipin International Union Aluminum Workers of America, the respondent16 By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by, an employee,in connection,with, obtaining work and working else-where than for' the respondent,which would not have been,incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof.Cro8sett Lumber.Company,andUnited. Brotherhood of.Carpenters and Joiners of. America,Lumber and SawmillWorkersUnion, Local 2590,8 N. L. R. B. 440.Monies received forwork performed upon Federal,'State,county,municipal,or other work-relief projects shallbe considered,as earnings.SeeRepublic Steel Corporation v. N. L. if.B..311 U. S. 7. 430DECISIONSOF NATIONALLABOR.RELATIONS BOARDhas engaged in and is engaging in unfair labor practices within themeaning of Section 8(3) of the Act.3.By discriminating againstKathrynJohnson because she filedcharges under theAct, the respondenthas engagedin and is engagingin unfair labor practices,withinthe meaning of Section 8 (4) of theAct.4.The employees of the respondent,exclusive of employees in theengineering department and exclusive of supervisory and clerical em-ployees,and composingwhat isknown as the production and mainte-nance employees,have at all times material herein constituted and nowconstitute a unit appropriatefor thepurposes of collective bargaining,within themeaning of Section9 (b) of the Act.5.InternationalUnionAluminum Workers of America was, onOctober 8,1940,and at all times thereafter has been, the exclusiverepresentative of all the employees in such unitfor thepurposes ofcollective bargainingwithin themeaning of Section 9 (a) ofthe Act.6.By refusing to bargain collectivelywithInternationalUnionAluminumWorkers ofAmerica as the exclusive representative of its'employees in the appropriateunit,the respondent has engaged in and'is engaging in unfair labor practices.within the meaning of Section8 (5) ofthe Act.7.By interferingwith,restraining,and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8(1), of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce withinthe meaning of Section 2 (6) and (7) ofthe Act.ORDER 'Upon the basis of the foregoing findings of'fact and conclusions of'law, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations. Board hereby orders that the re-spondent,spondent, Scripto Manufacturing Company, and its officers, agents,.,.successors,and assigns,shall :.1.Cease and desist from :(a)Discouraging membership in International. Union AluminumWorkers of America, or in any other labor organization of its em-by discharging or refusing to reinstate any of its employeesor in any other manner discriminating in regard to their hire or tenureof employment or any term or condition of their employment;(b)Refusing to reinstate or otherwise discriminating against any ofits employeesbecausehe has filed charges under the Act;(c)Refusing to bargain collectively with International UnionAluminum Workers of America as the exclusive representative of all SCRIPTO MANUFACTURING COMPANY431its employees, exclusive of employees in the engineering departmentand exclusive of supervisory and clerical employees, and composingwhat is known as the production and maintenance employees; -(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protec-tion, as guaranteed-in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Kathryn Johnson immediate and full reinstatement toher former or a substantially equivalent position without prejudice toher seniority and other rights and privileges;(b)Make whole Kathryn Johnson for any loss of pay she may havesuffered as a result of the respondent's discrimination against her, inthe manner set forth in the Section entitled "The remedy" above;(c)Upon request, bargain collectively with International UnionAluminum Workers of America as the exclusive representative of theemployees of the respondent, exclusive of employees in the engineeringdepartment and exclusive of supervisory and clerical employees, andcomposing what is known. as the production and maintenance em-ployees, in respect to rates of pay, wages, hours of employment, andother conditions of employment; and if an understanding is reached onsuch matters, upon request, embody such understanding in a signedagreement with the Union, without requiring the Union to post anybond or to become incorporated, or to adopt similar alternatives;(d)Post immediately in conspicuous places throughout the respond-ent's plant, and maintain for *a period of at least sixty (60) consecutivedays from the date of posting, notices to its employees stating (1) thatthe respondent will not engage in the conduct from which it is orderedto cease and desist in paragraphs 1 (a), (b), (c), and (d) of this Order;(2) that the respondent will take the affirmative action set forth inparagraphs 2 (a), (b), and (c) of this Order; and (3)' that its em-ployees are free to remain or become members of International UnionAluminum Workers of America, affiliated with the C. I. 0., and thatthe respondent will not discriminate against any employee because ofsuch membership;(e)Notify the- Regional-Director for the Tenth Region in writingwithin ten (10) days from the date of this Order what steps the re-spondent has taken to comply herewith.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Order.